Citation Nr: 1410359	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an increased rating for left knee degenerative changes status post partial synovectomy with residual scars, currently rated as 10 percent disabling.

2. Entitlement to an increased rating for right knee degenerative changes, currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for lumbar spine strain with degenerative changes, currently rated as 10 percent disabling.

4. Entitlement to an increased rating for right shoulder sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1995 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

As noted in the Board's August 2013 remand, the Veteran requested a hearing before a member of the Board at the Portland RO.  However, the Veteran subsequently canceled the hearing.

In August 2013, the Board remanded these issues to the RO and requested that the RO determine whether the Veteran is incarcerated and schedule the Veteran for a VA examination addressing the severity of the disabilities on appeal.  As will be discussed in greater detail below, the record does not reflect substantial compliance with the Board's August 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its August 2013 remand, the Board stressed the importance of determining whether the Veteran is still incarcerated.  Among other things, being equipped with that knowledge can allow VA to make efforts to have the Veteran examined by a fee-basis physician or a VA physician.  See Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

As such, the Board instructed the AMC to determine whether the Veteran was still incarcerated.  See August 2013 Remand.  The AMC sent a copy of the Board's August 2013 remand to the Veteran at the Two Rivers Correctional Institution.  However, that mail was returned to the AMC as the Institution indicated that the envelope contained foreign substances.  Notably, the Institution's stamp on the AMC's envelope did not indicate that the Veteran was paroled or discharged from the Institution.  After receiving the returned mail, the AMC sent notice to the Veteran at a residential address in Hillsboro, Oregon.  See September 2013 Letter of AMC. It appears that the AMC conducted some research as to the Veteran's current address.  However, that research specifies that the Veteran's residential address in Hillsboro was only valid until August 2013.  Nonetheless, a letter scheduling the Veteran for the necessary VA examinations was also sent to the Veteran's residential address in Hillsboro in October 2013.

Given the Institution's decision not to specify that the Veteran was either paroled or released when it refused to accept the AMC's September 2013 mailing and instead specified that the mailing contained foreign substances, it appears that the Veteran is still incarcerated there.  This would also explain the Veteran's lack of response to any documents sent to the Hillsboro residence.  Further, it does not appear that the AMC made any further attempts outside the returned mailing to contact the Veteran at the Institution.

The United States Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  See Stegall, 11 Vet. App. 268.  In this instance, as discussed above, it is not clear whether any attempt was made to determine if the Veteran is incarcerated.  To that end, it appears that the Veteran may still be incarcerated and, thus far, no contact has been made with the Veteran regarding the matters discussed in the Board's August 2013 remand.


Accordingly, the case is REMANDED for the following action:

1. Take all necessary action to determine if the Veteran is incarcerated.  The AMC must contact the Two Rivers Correctional Institution to determine if the Veteran is incarcerated at that facility or if he is currently at another facility.

All efforts in making such a determination must be clearly documented within the Veteran's claims file.

If the Veteran is incarcerated, the AMC must ensure that all mailings are suitable for acceptance by the facility housing the Veteran.  If any mailings are refused by the facility, the AMC must attempt to correct the deficiency and resend any correspondence.  The AMC must note all efforts to correspond with the Veteran in the claims file.

2. If it is determined that the Veteran is not incarcerated, determine the current mailing address of the Veteran.  If a current address for the Veteran cannot be determined, note such within the claims file.

3. Request that the Veteran identify any private or VA treatment he may have received for his knees, lumbar spine, and/or right shoulder. After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system.  The most recent VA treatment records are dated to June 2012.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).

4. After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran for a VA examination to determine the current level of severity of his service-connected knees, lumbar spine, and right shoulder. (The Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims. 38 C.F.R. § 3.655.) If the Veteran is incarcerated, confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d. 

The Veteran's claims folders, including a copy of this remand, must be made available to the examiner for review in connection with the examination. All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report. 

All pertinent pathology associated with the Veteran's knees, lumbar spine, and right shoulder should be annotated in the examination report. The examiner should elicit information as to the frequency, duration, and severity of associated symptomatology. The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity. 

The examiner should undertake range-of-motion studies of the Veteran's knees, lumbar spine, and right shoulder and comment on the degree of disability due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically). (This requires some conjecture on the examiner's part, but that is what DeLuca requires.) 

Furthermore, the examiner should evaluate any left knee surgical scars (three small left knee surgical scars were identified by the September 2000 QTC examiner). In particular, the examiner should comment on the size of the each scar.  He or she should also comment on whether the scars are deep, superficial, or nonlinear, and whether the scars are unstable or painful.

5. Thereafter, and following any additional development deemed warranted, readjudicate the issues on appeal. If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and provided an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


